ORDER

PER CURIAM.
Ra Hakeem (Claimant) appeals the decision of the Labor and Industrial Relations Commission denying his claim for unemployment benefits following his separation from Express Services (Employer).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the commission is affirmed in accordance with Rule 84.16(b).